Knudson, J.:
Russell N. Bird was sentenced by the Kingman County District Court to serve a controlling sentence of 1 year and 2 months in the county jail for various offenses. After Bird began serving the sentence, he was transported to the Haskell and Seward County jails for disposition of detainers. The issue on appeal is whether Bird should have been given credit on this sentence for the time he spent in the Haskell County jail (10 days) and in the Seward County jail (132 days). The district court refused to grant any credit. It is undisputed that Bird has fully served his sentence if the district court erred in its ruling. We reverse and remand with directions that Bird be released forthwith from custody because he has served the entire sentence.
We hold that a sentence imposed is not tolled while detainers from other counties are being honored.
*381The State contends that K.S.A. 21-4614 is applicable. We agree it is the key to reaching a proper decision, but it is not direcdy applicable to the Kingman County sentence. A proper construction of K.S.A. 21-4614 precludes Bird receiving credit for time spent in custody awaiting sentencing in either Haskell or Seward Counties because he was simultaneously serving his Kingman County sentence. See Campbell v. State, 223 Kan. 528, 575 P.2d 524 (1978). Conversely, a necessary corollary under the statute is that Bird is entitled to receive full credit upon his Kingman County sentence for time served after it was imposed, regardless of which sheriff thereafter had his physical custody. Any other construction would constitute a denial of Bird’s 14th Amendment rights of due process and equal protection under the law.
Reversed and remanded with directions that Bird be released from custody forthwith.